Citation Nr: 1434151	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  10-37 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2013, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the proceeding is associated with the record.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's low back disability is related to his active service.


CONCLUSION OF LAW

A low back disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for a low back disability.  Therefore, no further development is required before the Board decides this claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
 
Factual Background and Analysis

In January 2009, the Veteran filed a claim of entitlement to service connection for back disability.

The Veteran's DD Form 214 shows that he served as an aircraft hydraulic systems journeyman.  The Veteran's service treatment records are negative for evidence of a low back disorder.

A September 2008 VA Medical Center treatment note reflects that the Veteran was seen because of back complaints.

In a November 2008 statement, E.N., the Veteran's supervisor while on active duty, reported that the Veteran's job was physically stressful and demanding, with everyday tasks including climbing, standing for long times, lifting heavy objects, and working bent over for long periods.  E.N. remembered the Veteran stated his back bothered him after moving helicopter blades, even when using correct lifting techniques.  

In another November 2008 statement, M.S., who worked with the Veteran in service, indicated that their occupation included working bent over or in tight hard-to-fit areas, climbing, jumping off helicopters, and moving and lifting heavy parts.  M.S. stated the Veteran told him several times that the work bothered his lower back.  M.S. recalled that the Veteran would state his back was sore for days after they lifted helicopter blades which weighed several hundred pounds.

A May 2011 VA X-ray study disclosed five non-rib bearing vertebral bodies, bilateral L5 pars interarticularis fractures with mild (grade 1) anterior spondylolisthesis, mild bilateral neural foraminal stenosis, disc space narrowing at L5-S1 with a small Schmorl's node at S1, and minimal associated reactive change.  The Veteran was assessed with Grade 1 spondylolisthesis of the lumbar spine and L5 spondylolysis.  

When the Veteran was seen by VA in March 2012, he reported that his back pain began in 2005.  He indicated that while moving a helicopter blade in service he fell and felt a tearing, pulling sensation that caused severe pain for several days

In the February 2013 Board hearing, the Veteran testified that he had no back problems prior to service but was a hydraulic mechanic in the Air Force and was required to do heavy lifting and move around in small places, which caused wear on his back.  He indicated that he first noticed problems with his back in 2005, but did not seek treatment until after separation from service.  He stated that his back gives out and he had had radiculopathy, mainly down the right leg.

In a February 2013 statement, Dr. J.B. opined that the Veteran's chronic back pain with documented fractures, spondylolisthesis with disc uncovering, and degenerative disc problems, "likely arose from heavy lifting, repetitive trauma to the back during his time in the military."  

Based on the foregoing, the Board concludes that the Veteran's low back disability is related to his active service.  

The Board has found the Veteran's statements and the statements from people who served with him concerning the onset of back pain in service to be competent and credible.  Moreover, the Board finds the private medical statement from Dr. J.B. relating the Veteran's current low back disability to occupational duties in active service places the evidence in favor of the claim at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a low back disability is warranted.


ORDER

Service connection for a low back disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


